Exhibit 10.3

 



 

This AMENDMENT TO PLEDGE AND SECURITY AGREEMENT (this "Amendment") is made and
entered into on December 21, 2015, by and among Talon International, Inc., a
Delaware corporation ("Borrower"), the subsidiaries of the Borrower identified
on the signature page hereof (such subsidiaries and the Borrower sometimes are
referred to herein collectively as “Loan Parties” and individually as a “Loan
Party”) and Princess Investment Holdings Inc., a Delaware corporation (the
“Secured Party”), with reference to the following facts:

 

A.     The Loan Parties and Secured Party entered into that certain Loan and
Reimbursement Agreement, dated as of August 10, 2015 (the "Original Loan
Agreement"), pursuant to which Borrower was entitled to borrow up to $3,000,000
from Secured Party. In connection with the Original Loan Agreement, Loan Parties
executed a Pledge and Security Agreement, dated as of August 10, 2015, for the
benefit of Secured Party (the "Pledge Agreement"). Capitalized terms used
herein, but not defined herein shall have the meaning therefor set forth in the
Pledge Agreement.

 

B.     Concurrently herewith, the Loan Parties and Secured Party are entering
into an Amended and Restated Credit Agreement which amends and restates the
Original Loan Agreement in its entirety.

 

C.     The parties desire to amend the Pledge Agreement on the terms set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereby agree as follows:

 

1.     The Pledge Agreement is amended as follows:

 

(a)     Recital A is deleted and replaced with the following:

 

"Borrower is a borrower under the Amended and Restated Credit Agreement, dated
December 21, 2015, among the Loan Parties and Secured Party, as lender (as such
agreement is amended from time to time, the "Loan Agreement") pursuant to which
Borrower is entitled to borrow up to $6,000,000 from Secured Party on the
conditions set forth in the Loan Agreement, which amount may be increased by no
more than $2,000,000, in Secured Party's sole discretion and provided no Event
of Default has occurred, to fund strategic investment projects of Borrower, (the
"Loan"); capitalized terms used in this Agreement and not specifically defined
herein shall have the same meanings assigned to them in the Loan Agreement.

 

(b)     The defined terms "Intercreditor Agreements", "Senior Debt", "Senior
Lender" and "Union Bank" are deleted.

 

(c)     Section 2 is deleted and replaced with the following:

 

"     2.     Pledge of Collateral and Grant of Security Interest. Each Loan
Party does hereby unconditionally and irrevocably assign, pledge, convey,
transfer, deliver, set over and grant unto Secured Party, and its successors and
assigns, as security for all of the Loan Parties' complete and timely payment
and performance of the Obligations, a continuing first priority security
interest in the Collateral under the UCC."

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     The following part of Section 3(a) is deleted in its entirety:

 

"provided, however that Loan Parties shall not be required to delivery any such
certificates, notes or other instruments to Secured Party to the extent they
have previously been delivered to the Senior Lender as collateral for the Senior
Debt;"

 

(e)     The reference to "Section 11 of the Loan Agreement" in Section 12 is
changed to "Section 11.12 of the Loan Agreement".

 

(f)     The following is added to the end of Section 13: "Venue for any dispute
hereunder shall be as set forth in Section 11.11(b) of the Loan Agreement".

 

(g)     Section 21 is deleted.

 

2.     Except as amended hereby, the Pledge Agreement remains unchanged and is
in full force and effect.

 

3.     The terms and provisions of this Amendment shall be construed in
accordance with, and governed by, the laws of the State of California.

 

4.     This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. A facsimile or pdf signature shall be deemed an original
signature.

 

(signatures on following page)

 

 
2 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
written above.

 

"Borrower"

 

Talon International, Inc.

 

 

By:

/s/ Larry Dyne 

 

Name:   Larry Dyne

Title:  Chief Executive Officer

 

"Subsidiaries"

 

Talon Technologies, Inc., a California corporation

 

By:

/s/ Larry Dyne 

 

Name:   Larry Dyne

Title:  Chief Executive Officer

 

Tag-It Pacific Limited, a Hong Kong corporation

 

 

By:

/s/ Larry Dyne 

 

Name:   Larry Dyne

Title:  Director

 

"Lender"

 

Princess Investment Holdings Inc.

 

 

By:

/s/ Nicola Kilmer-Barber

 

Name:   Nicola Kilmer-Barber

Title:  Director and CEO

 

 

3 